Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 1 of 10         PageID #: 48




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  CHRISTOPHER JAY SCAPEROTTA,                 CIVIL NO. 20-00548 DKW-RT
  #A6083262,
                                              ORDER DISMISSING COMPLAINT
              Plaintiff,                      WITH PARTIAL LEAVE TO
                                              AMEND
        vs.

  KAUAI COMMUNITY
  CORRECTIONAL CENTER, et al.,

              Defendants.


       Before the Court is Plaintiff Christopher Jay Scaperotta’s (“Scaperotta”)

 Prisoner Civil Rights Complaint (“Complaint”) brought pursuant to 42 U.S.C.

 § 1983. ECF No. 1. Scaperotta alleges that the Kauai Community Correctional

 Center (“KCCC”), Department of Public Safety (“DPS”), and Warden Neal

 Wagatsuma violated the Eighth Amendment because of the conditions of

 confinement at the KCCC. Id. For the following reasons, the Complaint is

 DISMISSED with partial leave to amend, pursuant to 28 U.S.C. §§ 1915(e) and

 1915A(a).

                                 I. SCREENING

       The Court is required to screen all in forma pauperis prisoner pleadings

 against government officials pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 2 of 10               PageID #: 49




 See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018). Claims or

 complaints that are frivolous, malicious, fail to state a claim for relief, or seek

 damages from defendants who are immune from suit must be dismissed. See

 Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc); Rhodes v.

 Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

       Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the same

 standard of review as that used under Federal Rule of Civil Procedure 12(b)(6).

 See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per curiam). Under

 this standard, a complaint must “contain sufficient factual matter, accepted as true,

 to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009) (internal quotation marks and citation omitted). A claim is

 “plausible” when the facts alleged support a reasonable inference that the plaintiff

 is entitled to relief from a specific defendant for specific misconduct. See id.

       Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

 complaint; Rule 8 “requires only ‘a short and plain statement of the claim showing

 that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

 what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 (1957)). “Threadbare recitals of the elements of a cause of action, supported by

 mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

                                             2
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 3 of 10                     PageID #: 50




 omitted). The “mere possibility of misconduct,” or an “unadorned,

 the-defendant-unlawfully-harmed-me accusation,” falls short of meeting this

 plausibility standard. Id. at 678–79 (citations omitted); see also Moss v. U.S.

 Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed and all doubts should

 be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

 (citations omitted). The Court must grant leave to amend if it appears the plaintiff

 can correct the defects in the complaint. See Lopez, 203 F.3d at 1130. When a

 claim cannot be saved by amendment, dismissal with prejudice is appropriate. See

 Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                             II. SCAPEROTTA’S CLAIMS 1

        Scaperotta alleges that the KCCC was “under construction” when he arrived

 in August 2020. ECF No. 1 at PageID # 5. Scaperotta claims that construction

 work continued in the cafeteria while prisoners ate. Id. On one occasion, in early

 September, Scaperotta was “exposed to welder flash, sparks, and smoke/dust from

 welding, grinding, jackhammering, and gluing” while he was eating in the

 cafeteria. Id. Scaperotta also claims that there was a “dust cloud” in the cafeteria

 for more than a month. Id.


        1
        Scaperotta’s factual allegations are accepted as true for purposes of screening. See
 Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).


                                                 3
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 4 of 10            PageID #: 51




       Scaperotta seeks $175 million in compensatory damages, “restitutional

 damages,” an “out of court settlement,” “medical treatment/healing,” and a letter of

 apology. Id. at PageID # 6.

                                  III. DISCUSSION

 A.    Legal Framework for Claims under 42 U.S.C. § 1983

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

 right secured by the Constitution or laws of the United States was violated, and

 (2) that the alleged violation was committed by a person acting under color of state

 law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d 940,

 946 (9th Cir. 2020). Section 1983 requires a connection or link between a

 defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

 Soc. Servs., 436 U.S. 658, 692 (1978); Harper v. City of Los Angeles, 533 F.3d

 1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate

 that the defendant's conduct was the actionable cause of the claimed injury.”). ““A

 person ‘subjects’ another to the deprivation of a constitutional right, within the

 meaning of section 1983, if he does an affirmative act, participates in another’s

 affirmative acts, or omits to perform an act which he is legally required to do that

 causes the deprivation of which complaint is made.”” Lacey v. Maricopa Cnty.,

 693 F.3d 896, 915 (9th Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743

 (9th Cir. 1978)).

                                           4
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 5 of 10            PageID #: 52




 B.    Eleventh Amendment Immunity

       Scaperotta names the KCCC, DPS and Warden Wagatsuma in his official

 capacity. ECF No. 1 at PageID ## 1–2. “The Eleventh Amendment bars suits for

 money damages in federal court against a state, its agencies, and state officials

 acting in their official capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144,

 1147 (9th Cir. 2007) (citation omitted); see Pennhurst State Sch. & Hosp. v.

 Halderman, 465 U.S. 89, 101–03 (1984). It does not bar official-capacity suits for

 prospective relief to enjoin alleged ongoing violations of federal law. See Wolfson

 v. Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t

 of State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

 against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

 30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

       Scaperotta’s damages claims against the KCCC, DPS, and Warden

 Wagatsuma in his official capacity are barred by the Eleventh Amendment. See

 Blaisdell v. Haw. Dep’t of Pub. Safety, 621 F. App’x 414, 415 (9th Cir. 2015)

 (“The district court properly dismissed [plaintiff’s] action against the Hawaii

 Department of Public Safety because it is barred by the Eleventh Amendment.”

 (citation omitted)); Rowan v. Dep’t of Pub. Safety O.C.C.C., No. 19-00040 LEK-

 KJM, 2019 WL 637764, at *2 (D. Haw. Feb. 14, 2019) (“Neither the Hawaii

 Department of Public Safety (DPS) . . . nor OCCC, a jail, are . . . subject to suit

                                            5
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 6 of 10                          PageID #: 53




 under the Eleventh Amendment.”); Penque v. Dep’t of Pub. Safety, No. 20-00338

 DKW-WRP, 2020 WL 5984055, at *3 (D. Haw. Oct. 8, 2020) (concluding that

 claims for monetary damages against warden in his official capacity were barred

 by the Eleventh Amendment).

 C.     Conditions of Confinement

        Scaperotta claims that the conditions of confinement at the KCCC violated

 the Eighth Amendment. 2 ECF No. 1 at PageID # 5. If Scaperotta chooses to file

 an amended pleading, he must consider the following legal standards.

        “The Constitution does not mandate comfortable prisons, but neither does it

 permit inhumane ones, and it is now settled that the treatment a prisoner receives in

 prison and the conditions under which he is confined are subject to scrutiny under

 the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal

 quotation marks and citations omitted). In its prohibition on “cruel and unusual

 punishments,” the Eighth Amendment “imposes duties on [prison] officials, who

 must provide humane conditions of confinement; prison officials must ensure that



        2
          Scaperotta does not say exactly when the alleged incidents occurred nor is it clear
 whether the conditions he complains of remain. See ECF No. 1 at PageID # 5. If they occurred
 after Scaperotta was convicted, his claims are properly raised under the Eighth Amendment. If
 the events occurred before Scaperotta was convicted, however, they must be raised, if at all,
 under the Fourteenth Amendment. Castro v. County of Los Angeles, 833 F.3d 1060, 1067–68
 (9th Cir. 2016) (en banc). Under the Fourteenth Amendment, the inquiry focuses on whether the
 conditions of confinement amount to “punishment.” Bell v. Wolfish, 441 U.S. 520, 535 (1979).
 “[I]f a particular condition or restriction of pretrial detention is reasonably related to a legitimate
 governmental objective, it does not, without more, amount to ‘punishment.’” Id. at 539.
                                                    6
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 7 of 10             PageID #: 54




 inmates receive adequate food, clothing, shelter, and medical care, and must take

 reasonable measures to guarantee the safety of the inmates[.]” Id. (internal

 quotation marks and citations omitted); Foster v. Runnels, 554 F.3d 807, 812 (9th

 Cir. 2009).

       A prison official violates the Eighth Amendment only when two

 requirements are met. First, the deprivation alleged must be, objectively,

 “sufficiently serious”—that is, “a prison official’s act or omission must result in

 the denial of ‘the minimal civilized measure of life’s necessities[.]’” Farmer,

 511 U.S. at 834; Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Second, the

 prison official must have a sufficiently culpable state of mind. “In

 prison-conditions cases that state of mind is one of ‘deliberate indifference’ to

 inmate health or safety[.]” Farmer, 511 U.S. at 834 (citations omitted). Thus, “a

 prison official cannot be found liable under the Eighth Amendment for denying an

 inmate humane conditions of confinement unless the official knows of and

 disregards an excessive risk to inmate health or safety; the official must both be

 aware of facts from which the inference could be drawn that a substantial risk of

 serious harm exists, and he must also draw the inference.” Id. at 837.

       Scaperotta fails to allege a “sufficiently serious” violation. Although

 Scaperotta claims that he was exposed to construction in the cafeteria on one

 occasion and a “dust cloud” in the cafeteria for over a month, he has not plausibly

                                           7
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 8 of 10              PageID #: 55




 alleged a denial of the minimal civilized measure of life’s necessities. Nor does

 Scaperotta allege that any prison official knowingly disregarded an excessive risk

 to his health and safety. He fails, therefore, to state a plausible claim for relief

 under the Eighth Amendment.

                               IV. LEAVE TO AMEND

       The Complaint is DISMISSED with partial leave to amend. Scaperotta may

 file an amended complaint on or before February 18, 2021. He must comply with

 the Federal Rules of Civil Procedure and the Local Rules for the District of

 Hawaii. Local Rule 10.4 requires that an amended complaint be complete in itself,

 without reference to any prior pleading. An amended complaint must be short and

 plain, comply with Rule 8 of the Federal Rules of Civil Procedure, and be

 submitted on the court’s prisoner civil rights form. See LR99.2(a). An amended

 complaint will supersede the preceding complaint. See Ramirez v. County of San

 Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015). Defendants not renamed and

 claims not realleged in an amended complaint may be deemed voluntarily

 dismissed. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).

                                 V. 28 U.S.C. § 1915(g)

       If Scaperotta fails to file an amended complaint or is unable to amend his

 claims to cure their deficiencies, this dismissal may count as a “strike” under




                                             8
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 9 of 10           PageID #: 56




 28 U.S.C. § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a

 civil action or appeal a civil judgment in forma pauperis,

       if the prisoner has, on 3 or more prior occasions, while incarcerated or
       detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical
       injury.

 28 U.S.C. § 1915(g).

                                 VI. CONCLUSION

       (1) The Complaint is DISMISSED for failure to state a claim pursuant to

 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

       (2) Scaperotta’s damages claims against the Kauai Community Correctional

 Center, Department of Public Safety, and Warden Neal Wagatsuma in his official

 capacity are DISMISSED with prejudice.

       (3) Scaperotta may amend his pleading, however, such as by naming a

 proper defendant or defendants, and by curing the noted deficiencies in his claims

 on or before February 18, 2021.

       (4) The Clerk is DIRECTED to send Scaperotta a blank prisoner civil rights

 complaint form so that he can comply with this order if he elects to file an

 amended pleading.




                                           9
Case 1:20-cv-00548-DKW-RT Document 11 Filed 01/28/21 Page 10 of 10        PageID #: 57




        (5) Failure to timely file an amended pleading may result in AUTOMATIC

  DISMISSAL of this suit without further notice, and Scaperotta may incur a strike

  under 28 U.S.C. § 1915(g).

        IT IS SO ORDERED.

        DATED: January 28, 2021 at Honolulu, Hawaii.




                                        /s/ Derrick K. Watson
                                        Derrick K. Watson
                                        United States District Judge




  Christopher Jay Scaperotta v. Kauai Community Correctional Center, et al.; Civil
  No. 20-00548 DKW-RT; ORDER DISMISSING COMPLAINT WITH
  PARTIAL LEAVE TO AMEND




                                         10
